

115 SRES 727 IS: Providing for consideration of changes to rules for the proceedings of the Senate.
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 727IN THE SENATE OF THE UNITED STATESDecember 13, 2018Mr. Merkley submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONProviding for consideration of changes to rules for the proceedings of the Senate.
	
 1.Consideration of changes to rules for the proceedings of the SenateRule V of the Standing Rules of the Senate is amended— (1)by redesignating paragraphs 1 and 2 as paragraphs 5 and 6, respectively;
 (2)by inserting before paragraph 5 (as redesignated) the following:  1.(a)At the beginning of a new Congress, the first matters considered by the Senate (other than a resolution described in subparagraph (b)) shall be a resolution appointing majority and minority members of the Committee on Rules and Administration of the Senate and a resolution amending or adopting rules for the proceedings of the Senate. No other matter shall be in order, except by unanimous consent, until the Senate has agreed to a resolution amending or adopting rules for the proceedings of the Senate.
 (b)A resolution described in this subparagraph is a resolution— (1)informing the President that a quorum of each House is assembled;
 (2)informing the House of Representatives that a quorum of the Senate is assembled;
 (3)electing the President pro tempore of the Senate and notifying the President and the House of Representatives of such election;
 (4)fixing the hour of the daily meeting of the Senate;
 (5)electing the Secretary of the Senate and notifying the President and the House of Representatives of such election;
 (6)electing a Sergeant at Arms and Doorkeeper of the Senate and notifying the President and the House of Representatives of such election; or
 (7)electing Secretaries for the Majority and Minority of the Senate. 2.At the beginning of a new Congress, and until the Senate has agreed to a resolution adopting or amending rules for the proceedings of the Senate, if the Committee on Rules and Administration reports to the full Senate a resolution amending or adopting rules for the proceedings of the Senate, the Senate shall immediately proceed to consideration of the resolution.
 3.On and after the third day of session of the Senate, if the Committee on Rules has not reported to the full Senate a resolution amending or adopting rules for the proceedings of the Senate, it shall be in order for any Senator to introduce and immediately move to proceed to consider a resolution amending or adopting rules for the proceedings of the Senate. Consideration of such a motion to proceed, including consideration of any motions or appeals in connection therewith, shall be limited to 2 hours.
 4.On and after the third day of session of the Senate during which a resolution amending or adopting rules for the proceedings of the Senate is being considered, it shall be in order for any Senator to move to end debate on such resolution. Consideration of such motion, including consideration of any motion or appeal in connection therewith, shall be limited to 2 hours. If such motion is decided in the affirmative, the Senate shall proceed immediately to vote on the resolution adopting or amending rules for the proceedings of the Senate, as amended if such resolution has been amended.
					; and
 (3)in paragraph 5 (as redesignated), by striking No motion and inserting Other than at the beginning of a new Congress, no motion.